DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2012/0217633 A1.

Claim 1. Liu et al., disclose a semiconductor package (item 200, fig. 6), comprising: 
-a semiconductor die (item 201); 
-a passivation layer (item 205) abutting a device side of the semiconductor die; 
-a first conductive layer (item 203A) abutting the device side of the semiconductor die; 
-a second conductive layer (item 203B) abutting the first conductive layer and the passivation layer; 
-a silicon nitride layer (item 219, [0021]) abutting the second conductive layer, 
-and a third conductive layer (item 221, fig. 6) coupled to the second conductive layer at a gap (as seen in the structure of fig. 6, open portion of item 219) in the silicon nitride layer, the third conductive layer configured to receive a solder ball (item 223, fig. 6).
Liu appears to not specify exactly that “the silicon nitride layer having a thickness ranging from 300 Angstroms to 3000 Angstroms” as in the claim.
However, in view of [0011] of Liu et al., wherein is disclosed that the composite passivation layer partially fills the gap and has a thickness T2. The thickness T2 is about 20% to 50% of the thickness T1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the passivation, as taught by Liu et al., because the film thickness is one most basic and important property for the protection layer, which is intensively related to other properties of the thin film and determine their final qualities. 

 

2. The semiconductor package of claim 1, wherein the semiconductor package further comprises a polyimide layer abutting the silicon nitride layer and an underside of the third conductive layer.

3.	Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2012/0217633 A1, in view of Komori US 20120032338 A1.
 
Claim 3. Liu discloses the semiconductor package of claim 1, wherein the silicon nitride layer is deposited using a vapor deposition technique (as [0021] disclose that the nitride layer 219 is deposited by PECVD. Liu does not specify at a pressure lower than 100 Torr. However, [0042] of Komori indicates that [0042] As illustrated in FIG. 5, a silicon nitride film 12C is deposited to cover the whole area of the main surface of the semiconductor substrate 10 by using the plasma CVD system 30 described above. In this deposition process, the semiconductor substrate 10 is placed on the susceptor 32 in the reaction chamber 31 of the plasma CVD system 30. The control value 46 then adjusts the pressure in the reaction chamber 31 to a prescribed value. It would have been prima facie obvious to have practiced well-known techniques from Liu to fabricate a semiconductor device package as Komori to provide structural support and environmental protection for the die.  

Claims 4, 5, 7 and 8. Liu discloses the semiconductor package of claims 1 and 6, but does not specify wherein the silicon nitride layer is deposited at a temperature ranging from 325 degrees Celsius to 425 degrees Celsius; and wherein the silicon nitride layer has a film stress ranging from -2 GPa to 2 GPa.
However, [0045] of Komori indicates a temperature of 400 degrees and an absolute value of the compressive stress for the silicon nitride. Therefore, it would have been prima facie obvious to have practiced well-known techniques from Liu to fabricate a semiconductor device package as Komori to protect the integrity of the device.   

Claim 6. Liu et al., disclose a semiconductor package (item 200, fig. 6), comprising: 
-a semiconductor die (item 201); 
-a passivation layer (item 205) abutting a device side of the semiconductor die; 
-a first conductive layer (item 203A) abutting the device side of the semiconductor die; 
-a silicon nitride layer (item 219, [0021]) abutting the second conductive layer. Liu appears to not specify exactly that “the silicon nitride layer having a thickness ranging from 300 Angstroms to 3000 Angstroms, the silicon nitride layer deposited using a vapor deposition technique at a pressure lower than 100 Torr”, as in the claim.  
However, in view of [0011] of Liu et al., wherein is disclosed that the composite passivation layer partially fills the gap and has a thickness T2. The thickness T2 is about 20% to 50% of the thickness T1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the passivation, as taught by Liu et al., because the film thickness is one most basic and important property for the protection layer, which is intensively related to other properties of the thin film and determine their final qualities. 
 Liu also disclose a second conductive layer (item 203b) coupled to the conductive layer at a gap in the silicon nitride layer, the second conductive layer having an underside abutting the silicon nitride layer, the second conductive layer configured to receive a solder ball (item 223).
On the other hand, Liu does not specify “a pressure lower than 100 Torr”. However, [0042] of Komori indicates that [0042] As illustrated in FIG. 5, a silicon nitride film 12C is deposited to cover the whole area of the main surface of the semiconductor substrate 10 by using the plasma CVD system 30 described above. In this deposition process, the semiconductor substrate 10 is placed on the susceptor 32 in the reaction chamber 31 of the plasma CVD system 30. The control value 46 then adjusts the pressure in the reaction chamber 31 to a prescribed value. It would have been prima facie obvious to have practiced well-known techniques from Liu to fabricate a semiconductor device package as Komori to provide structural support and environmental protection for the die.  

Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899